Citation Nr: 1038168	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1985 to September 
2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in relevant part, granted 
the Veteran's claim for service connection for degenerative disc 
disease of the lumbar spine and assigned an initial 20 percent 
disability rating.  (The Board notes that the Veteran's claims 
file was subsequently transferred to the jurisdiction of the RO 
in Jackson, Mississippi.)  

In March 2009, the Board remanded the claim for an initial rating 
in excess of 20 percent to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  In 
July 2009, the AMC issued a Supplemental Statement of the Case 
(SSOC) continuing to deny the claim and returned the file to the 
Board for further appellate review.  


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by 
limitation of flexion to 30 degrees, ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes of intervertebral 
disc syndrome with a duration of at least four weeks in the past 
12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated May 2005, March and 
October 2006, and March and April 2010  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  In providing this assistance, the Board finds 
that there was substantial compliance with the Board's prior 
March 2009 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
Fenderson, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 Vet 
App 505 (2007) (a decision of the Court holding that, in 
determining the present/current level of a disability for any 
increased-evaluation claim, the Board must consider whether the 
rating should be "staged").  Similarly, in the latter Fenderson 
scenario, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA also 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim 
- a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court 
has held that Diagnostic Codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare- ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded"); see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of motion 
and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was 
applicable.  See VAOPGCPREC 37-97.

In this case, the Veteran's DDD of the lumbar spine is currently 
rated as 20 percent disabling.  A rating higher than 20 percent 
will be warranted when the evidence shows the following:  forward 
flexion of the thoracolumbar spine 30 degrees or less (40 
percent); favorable ankylosis of the entire thoracolumbar spine 
(40 percent); or, incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but less 
than six weeks during the past 12 months (40 percent).

In this case, the Board finds that a higher rating is not 
warranted.  First, there is no basis for a higher rating based on 
forward flexion of the thoracolumbar spine.  Specifically, the 
August 2005 VA examination noted flexion to 45 degrees, with pain 
at L3-4.  Additionally, the July 2007 VA examination noted 
flexion to 55 degrees, with complaints of increased pain from the 
Veteran.  Most recently, his June 2010 VA examination noted 
flexion to 60 degrees, with pain on motion.  As forward flexion 
of the thoracolumbar spine was not limited to 30 degrees or less, 
a disability rating in excess of 20 percent is not warranted 
under this provision.

Pursuant to the considerations set forth in DeLuca, the Board has 
also considered whether the Veteran's range of motion is limited 
by additional factors, such as pain, stiffness, and fatigue, so 
as to warrant a higher rating.  In this regard, during the August 
2005 VA examination, he specifically reported pain at a level of 
2-3, with flare ups every three months, lasting for about one 
day.  In his October 2006 Notice of Disagreement, the Veteran 
stated that he experiences pain on a consistent basis and has 
felt his back "slip."  At the Veteran's July 2007 VA 
examination, he stated that his back shifts or slips at times, 
and he suffers from flare-ups of pain.  During the most recent VA 
examination in June 2010, the Veteran reported a chronic pain in 
his back; a radiating pain shooting down his left leg; and, 
intermittent numbness from his buttocks area.  Upon physical 
examination, the examiner noted that his motor strength was 5/5 
in both the upper and lower limbs.  Additionally, his deep tendon 
reflexes were 1+ at the ankles and knees, bilaterally, and 2+ at 
the biceps, triceps and brachial radialis bilaterally.  The 
examiner failed to note any objective neurological problems.  The 
Veteran also claims to suffer from stiffness, weakness, 
fatigability and lack of endurance during a flare-up.  

The Veteran also complained that the pain was getting worse 
during his BVA hearing in March 2008.  Importantly, the Veteran 
stated during his hearing that the Monday prior to his BVA 
hearing, he was in the hospital due to his back disability.  
However, the Veteran has not submitted these records to the RO 
for consideration in this appeal despite having 30 days to do so.  

Even considering the Veteran's complaints, including his BVA 
testimony, concerning pain, weakness and flare-ups as noted 
above, the ranges of motion do not demonstrate limitation of 
flexion to such an extent that would support a higher rating 
under the applicable rating criteria.  In this regard, the Board 
finds it significant that the recent June 2010 VA examination 
revealed no increased loss of range of motion due to pain, 
fatigue, or weakness upon repetitive testing.  In fact, the 
Veteran's flexion increased 10 degrees from the July 2007 VA 
examination.  The Board notes that the June 2010 VA examiner 
states that additional limitations due to the Veteran's 
disability under the DeLuca provisions cannot be determined 
without resort to mere speculation.  Regardless, even considering 
his subjective complaints of pain, the competent medical 
evidence, specifically considering his range of motion, does not 
warrant a higher rating under DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

Next, the evidence does not support a finding of favorable 
ankylosis of the entire thoracolumbar spine.  As the Veteran 
demonstrated substantial range of motion in the August 2005, July 
2007, and June 2010 VA examinations (forward flexion to 45 
degrees in August 2005, forward flexion to 55 degrees in July 
2007; and, forward flexion to 60 degrees in June 2010), ankylosis 
has not been shown.

Further, a rating in excess of 20 percent may be warranted with 
incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  An "incapacitating episode" is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The August 2005 and July 2007 VA examinations both specifically 
state that the Veteran has not suffered any incapacitating 
episodes or had doctor ordered bed rest.  Moreover, in the June 
2010 VA examination, the Veteran denied being prescribed any bed 
rest for the past 12 months, but does admit to having used 
approximately 40 hours of sick leave for back pain.  Given the 
Veteran's reports that he has not experienced any incapacitating 
episodes due to this disability, the Board finds that there is no 
basis for a higher rating for intervertebral disc syndrome 
pursuant to this provision.  For these reasons, the Board finds 
that a schedular disability rating in excess of 20 percent for 
DDD of the lumbar spine is not warranted.

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)  

In this instance, the Veteran's low back symptomatology is 
clearly accounted for the in Diagnostic Code used to evaluate his 
disability.  The Board finds a 20 degree rating adequately 
addresses the Veteran's symptoms including time lost from work.  
In this regard, it should be remembered, as indicated above, that 
the percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  As such, the Board finds that the Diagnostic Code 
for the Veteran's service-connected disability adequately 
describes the current disability levels and symptomatology and 
does not present an exceptional disability picture, a referral 
for an extraschedular rating is not warranted.    


ORDER

An initial rating in excess of 20 percent for DDD of the lumbar 
spine is denied.  


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


